Citation Nr: 9920448	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-13 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness.

2.  Entitlement to the assignment of a higher (compensable) 
evaluation for dysthymia. 

3.  Entitlement to the assignment of a higher (compensable) 
evaluation for a low back disorder. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1992 to 
August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a disability manifested by dizziness.

2.  A low back disorder is primarily manifested by subjective 
complaints of pain, without significant limitation of motion 
or X-ray evidence of degenerative joint disease.

3.  Dysthymia is productive of no more than mild social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by dizziness is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The schedular criteria for an evaluation of 10 percent 
for a low back disorder are met.  38  U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998). 

3.  The schedular criteria for an evaluation of 10 percent 
for dysthymia are met.  


38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9433 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dizziness

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the 

effect that the claim is plausible is required. See Epps v. 
Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

After reviewing the evidence of record, including service 
medical records and medical records following the veteran's 
separation from service, the Board finds that the veteran's 
claim for service connection for a disability manifested by 
dizziness is not well grounded.  In this regard, the Board 
observes that the veteran was seen on a number of occasions 
in service from December 1995 until separation in August 1997 
for complaints of lightheadedness, dizziness, and decrease in 
balance, but no definite diagnosis to account for her 
complaints was rendered. Moreover, at VA examinations after 
separation from service, she did not complain of dizziness, 
and no findings concerning any disorder manifested by 
dizziness were made.  Without a medical diagnosis of current 
disability, the veteran's claim of entitlement to service 
connection for dizziness must be deemed not well-grounded.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because a chronic disability 
manifested by dizziness was not demonstrated in service and 
since service and there is no competent medical evidence of a 
nexus between a current disability and a condition observed 
in service/postservice symptomatology.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim for 
service connection for a disability manifested by dizziness 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for a disability 
manifested by dizziness.

Higher Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issues on appeal are well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to these claims and that there is no further duty to 
assist the veteran in the development of facts pertinent to 
her claims.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  The percentage 
ratings represent as far as can practicably be 


determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  When there is a 

question as to which of two evaluations should be assigned, 
the higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating shall be assigned.  38 
C.F.R. § 4.7. Functional loss as the result of a disability 
of the musculoskeletal system may be due to the absence of 
bones, muscles, or joints, or may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Both limitation of motion and pain are necessarily regarded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  

a)Low Back Disorder

Service medical records disclose that the veteran had onset 
of back pain in 1995 which was associated with pregnancy.  X-
rays were not taken

After her discharge from service, she was afforded VA 
examinations for her back and spine, which, because she was 
again pregnant, did not include X-rays.  

In November 1997, she was evaluated at the Platte Valley 
Medical Group.  She complained of daily back pain, worse with 
sitting, lifting, carrying or bending.  On physical 
examination, her peripheral pulses were intact.  She was 
tender in the upper lumbar region, mainly in the spinal area.  
Cranial nerves were intact, and 

deep tendon reflexes were symmetrical.  Toes were downgoing; 
strength was normal, and no drift was present.  Coordination 
was good.  Gait was narrow based and steady.  Heel and toe 
walking was without difficulty.  Romberg was negative.  

The assessment was lumbosacral degenerative joint disease and 
musculoskeletal back pain.  The absence of neurological 
abnormalities was noted.  As the veteran was pregnant, X-rays 
were not taken.

In November 1997, the veteran was afforded a VA examination. 
The lumbosacral spine showed normal musculature.  Range of 
motion was forward flexion to normal 90 degrees, extension 
backwards to near normal 35 degrees.  Lateral flexion and 
rotation were carried out to normal parameters.  Neurological 
and vascular status of the lower extremities was intact.  The 
diagnosis was chronic low back pain of unknown etiology, 
progressive, not secondary to injury.  

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5295, pertaining to lumbosacral strain, which 
provides that: a noncompensable evaluation is warranted for 
lumbosacral strain with slight subjective symptoms only; a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion; and a 20 percent evaluation 
requires lumbosacral strain when there is muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilaterally, when standing.  

The status of the veteran's low back disability, the Board 
finds, more nearly approximates the criteria for the 
assignment of a 10 percent rating under Diagnostic Code 5295, 
and that rating will be assigned.  Muscle spasm or loss of 
lateral spine motion have not been demonstrated and, 
consequently, the criteria for a rating of 20 percent have 
not been met.

A 20 percent evaluation under Diagnostic Code 5292 requires 
moderate limitation of motion of the lumbar spine, which has 
not been shown in this case

The veteran's representative has requested that her low back 
disorder be rated under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  However, as 

there is no objective clinical evidence of lumbosacral spine 
disc pathology, the Board finds that Diagnostic Code 5293 is 
not for application.  

Although a private physician who saw the veteran in November 
1997 stated that she had degenerative joint disease, there is 
no X-ray evidence of arthritis and thus her low back disorder 
is not rated under Diagnostic Code 5003, pertaining to 
degenerative arthritis.  

b) Dysthymia

The veteran was afforded a VA mental disorders examination in 
October 1997.  She was well oriented to time, place and 
person.  Her affect showed mild depression and anxiety with a 
stable mood.  There was no evidence of tangentially or 
thinking disorder.  There were no hallucinations, suicidal or 
homicidal ideation, or obsessive compulsive traits.  Insight 
and judgment were regarded as intact.  The examiner 
considered that the veteran had developed some mild to 
moderate anxiety and depression.  He further commented that 
the depression and anxiety did not seem to be an entity that 
impacted on her interpersonal relationships at that time and 
would minimally impact on her ability to be employed, 
depending upon the type of work undertaken.  Diagnosis 
included dysthymia, mild, service-connected.  

The pertinent rating criteria provide that a noncompensable 
evaluation shall be assigned where a mental condition has 
been formally diagnosed, but the symptomatology is not of 
sufficient severity either to interfere with occupational and 
social functioning or to require continuous medication.  The 
criteria also provide that a 10 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during 

periods of significant stress, or where the symptoms are 
controlled by continuous medication.  A 30 percent rating 
requires that the disorder be manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Diagnostic Code 9433 
(1998).

The Board notes that the examiner found the veteran's 
dysthymia to be mild in degree, and there is no clinical 
evidence showing more than a mild level of disability.  The 
Board therefore finds that the criteria for a 10 percent 
rating, but no more, have been met. 

Conclusion

The Board notes that 38 C.F.R. § 3.321(b)(1) provides that 
when the disability picture from a service-connected 
disability is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate a veteran for a service-connected disability, then 
an extraschedular evaluation will be assigned.  However, 
since the clinical findings have not presented to show such 
an exceptional or unusual disability picture so as to render 
impracticable the application of the regular schedular 
standards, and the veteran has not specifically raised this 
issue, the Boards finds that consideration of the provisions 
of 38 C.F.R. § 3.321 is not required at this time.




ORDER

Service connection for a disability manifested by dizziness 
is denied. 

An evaluation of 10 percent for a low back disorder is 
granted, subject to governing regulations concerning monetary 
awards 

An evaluation of 10 percent for dysthymia is granted, subject 
to governing regulations concerning monetary awards 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

